Citation Nr: 1454093	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 30, 2003 for a grant of a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran currently resides in the jurisdiction of the VA RO in Winston-Salem, North Carolina. 


REMAND

This matter originally comes before the on appeal from a March 1993 RO rating decision, which in part, denied entitlement to a total disability rating based on individual unemployability (TDIU).  Throughout the decades long development of the appeal for this issue, and intertwined issues involving the schedular disability ratings assigned for individual service-connected disabilities, the Veteran has consistently maintained that he is entitled to a TDIU effective from the date he filed his application for the benefit in 1993.  After a long appellate history, a May 2005 rating decision granted TDIU effective January 2004.  

A March 2007 Board decision adjudicated issues involving increased disability ratings for service-connected disabilities remaining on appeal.  This Board decision contains two actions relevant to the issue presently on appeal.  First, the Board granted an increased disability rating of 60 percent for the Veteran's service-connected lumbar spine disability and made this disability rating effective March 18, 1993.  Second, the Board found that the issue of entitlement to an effective date prior to January 2004 for a grant of TDIU was on appeal.  This issue was remanded for readjudication, including extra-schedular consideration of TDIU by the Director of Compensation and Pension Services under 4 16(b).  

In August 2009, the Director of Compensation and Pension Services granted an effective date of January 30, 2003 for the assignment of TDIU; this decision was effectuated by a rating decision that same month.  Despite the fact that the effective date did not go back to the original date of claim in August 1993, the case was never returned to the Board.  The present appeal still stems from the original denial of the grant of TDIU in March 1993.  

The March 2007 Board decision granted an increased disability rating of 60 percent for the Veteran's service-connected lumbar spine disability, effective March 18, 1993.  As such, the Veteran met the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a) as of that effective date.  Accordingly, the key question becomes whether the Veteran was "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" prior to January 30, 2003. 

A July 2001 VA examination report indicates that the Veteran was employed at that time as an auditor.  In February 2002, the Veteran submitted written statements listing places of employment, but he did not list periods of time, hours, wages, or time lost.  Recently submitted employment verification with VA Form 21-4140 only asks about employment in the past year.  

It is necessary to obtain a complete and accurate employment history from Veteran for the period of time from March 1993 to January 2003, including periods of time, hours worked, wages, and time lost for each job.  Only then can proper adjudication of whether TDIU under 38 C.F.R. § 4.16 (a) should be assigned for the period of time between the date of claim in 1993 and the current effective date of TDIU on January 30, 2003.    

Accordingly, the case is remanded for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to provide a complete occupational history for all post-service employment from 1993 to January 2003 including periods of time, hours worked, wages, and time lost for each job.   

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for entitlement to an effective date prior to January 30, 2003 for a grant of a TDIU on appeal must be readjudicated.  The RO is reminded that the Veteran meets the schedular disability rating criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a) for the period of time from 1993 to 2003.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

